Citation Nr: 1110887	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right foot disability.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1974 to November 1980, as well as periods of inactive duty for training (INACDUTRA) through at least November 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied service connection for disabilities of the right knee, right foot, and back.  The Veteran filed a notice of disagreement with respect to all three claims, and a statement of the case was issued.  In his October 2009 Substantive Appeal, the Veteran limited his appeal to the issues of service connection for the right knee and foot.  Accordingly, the claim for service connection for a back disability is not before the Board. 


FINDINGS OF FACT

1.  The Veteran does not have a chronic right knee disability that is causally related to his active service.

2.  The Veteran does not have a chronic right foot disability that is causally related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


2.  The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2009, which substantially complied with the notice requirements for service connection claims.  

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  The Board notes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed right knee and foot disabilities.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is no indication that the conditions on appeal may be related to active service.  As discussed below, there is no evidence of a right foot or knee disability in service or afterward prior to 1999.  The Veteran does not report continuous symptomatology of either disability since the time of his active service, and there is no indication that those conditions which existed in 1999 may be associated with military service.  In addition, there is no evidence that the Veteran has a current knee or foot disability.  Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Thus, with respect to the Veteran's reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail all of the evidence submitted by the Veteran or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim addressed herein.

The Veteran is seeking service connection for disabilities of the right knee and foot which he contends result from playing sports in service.  Alternatively, he asserts that his disabilities are due to the type of work he performed in service, which included carpentry and civil engineering.  The Veteran's Form DD214 establishes that his primary occupation was that of material facilities specialist.  

Service treatment records reflect that the Veteran sought treatment in November 1977, when he sustained an impact to his left anterior thigh while playing football.  He also complained of pain near the right acromioclavicular joint.  He was seen to walk with antalgic gait, and there was palpable tenderness anterior of the distal quadriceps group, with painful and limited range of motion.  An x-ray of the left femur and knee showed no abnormalities.  He was treated with compression and ice packs.  Three days later he was found to be "much better," and thereafter he did not return for follow up treatment.  In April 1978, the Veteran complained of pain in his right ankle one day after playing basketball.  There was slight tenderness over the right lateral malleolus, and mild sprain was diagnosed.  The Veteran did not report any knee or foot trouble during his separation physical examination in August 1980, and no such disabilities were objectively noted.  

Treatment records from the Veteran's reserve service reflect that he underwent periodic physical examinations between April 1981 and November 1993.  At no time did he ever report a history of knee or foot problems, and no disorders of this type were found on objective examination.  

The claims file contains private treatment records which indicate that the Veteran underwent a plantar fasciotomy to his right foot in September 2000.  He reported that he had undergone surgery to his right knee the prior year, but there are no records of knee surgery in the claims file.  The claims file also contains VA treatment records dated between June 2008 and February 2009, which indicate that he received a foot examination in January 2009 as part of diabetes management.  No abnormal findings were noted.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's claimed right knee disability.  There is no evidence that he suffered a right knee injury during active service.  Although he reported in his original claim for compensation that he injured his knee playing sports, service records reflect that it was the left knee that was injured rather than the right.  

The Board acknowledges that the Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Lay evidence cannot be rejected, or deemed nonprobative, simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  In this case, however, the Veteran does not allege that he suffered a specific injury to his knee in service, nor does he report continuous symptomatology of a knee disability since service.  Rather, he asserts that the type of work he performed on active service and in the reserves "took a toll" on his foot and knee.  While the Veteran is competent to describe his symptoms, as a layperson, he is not competent to diagnose the cause of an illness or disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, nothing in the competent medical evidence suggests that a right knee disability began during or because of service.  No knee disability was detected during his separation physical examination at the end of active service, and multiple examinations after active service failed to reveal any signs of a knee disability.  In addition, other than the Veteran's own reported history, there is no evidence that a right knee disability currently exists.  Without evidence of a current disability, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection must also be denied for the Veteran's claimed right foot disability.  Service records reflect that the Veteran sprained his right ankle in service, and that this condition had resolved by the time of his separation.  There is no indication that he suffered any injury to or disease of the plantar fascia of the right foot, which was the site of the surgery performed in 2000.  The Veteran does not report continuous symptomatology of a right foot disability since service, and the competent medical evidence of record does not suggest that either the surgery or the underlying disorder was in any way related to service.  Furthermore, the medical evidence does not establish that the Veteran has experienced any disability in his right foot since the surgery was performed, and he does not describe any current symptoms of disability in his right foot.  Without evidence of a current disability, there is no basis for service connection.  Id.

In summary, there is no competent evidence of a current right knee or right foot disability which began during or because of active service.  Accordingly, the claims must be denied. 


ORDER

Service connection for a right knee disability is denied. 

Service connection for a right foot disability is denied.  





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


